Citation Nr: 1526656	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-42 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, for pulmonary coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) is from November 2006, December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue was previously remanded in January 2014 for additional development.  That development having been achieved, the issue now returns for appellate review.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The Veteran's coccidioidomycosis has not demonstrated chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 30 percent, for coccidioidomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6835 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Where service connection has been granted and an initial disability rating and effective date have been assigned, as is the case here, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners"  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.
All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's coccidioidomycosis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6835.  Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6835, a noncompensable rating is assigned for coccidioidomycosis with healed and inactive mycotic lesions which are asymptomatic.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A 50 percent rating is warranted if the evidence shows chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.

The Veteran was afforded a VA examination in November 2009.  It was noted in the Veteran's medical history that he had shortness of breath, becomes light-headed and has chest pains on exertion.  He stated he could only walk about 40 yards slowly before experiencing shortness of breath.  The Veteran reported that his current symptoms consisted of a fever and sweats at nighttime which occurred several times a week.  He also reported weight loss, noting that he had weighed 220 pounds for most of the previous year, but that he weighed 206 pounds at the time of the examination.  He stated that he had daytime hypersomnolence.  He also reported occasional hemoptysis.  The Veteran reported that he coughed frequently, but that is was mostly a dry cough, and when it was productive, it was only phlegm and thick mucus.  While the Veteran was currently using Combivent inhalers, he was not taking anticoagulants, there had been no tracheostomy, he did not use a CPAP, he did not use oxygen, and he did not participate in antimicrobial therapy.  There was no history of a malignant disease, he had not smoked in 32 years.  Upon physical examination the examiner noted that the Veteran was not in any acute respiratory distress.  He did have a dry, hacking, cough.  There was no evidence of clinical cardiomegaly, no neck vein distention, no evidence of congestive heart failure.  The Veteran's lung examination revealed distant breath sounds with occasional scattered rhonchi.  His chest was hyperresonant to percussion, his pharynx was clear and there were no abnormalities of the chest wall which would interfere with lung function.  Pulmonary function tests revealed FVC of 43.5 percent of predicted, FEV1 was 31.7 percent of predicted, FEV/FVC was 76 percent of predicted.  Finally, DLCO was 38.1 percent of predicted.  The interpretation of the pulmonary function was severe restrictive ventilatory defect with severe loss of gas exchange surface area.  An x-ray performed in October 2009 revealed no active intrathoracic process.  The examiner diagnosed the Veteran with severe restrictive ventilatory defect associated with coccidioidomycosis.  

The Veteran was afforded another VA examination in July 2014.  The Veteran was diagnosed with mycosis, a restrictive lung disease.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran did use inhalational bronchodilator therapy and anti-inflammatory medication daily.  It was noted that the Veteran's mycotic lung disease manifested itself with occasional productive cough, occasional minor hemoptysis, occasional fever, night sweats, and shortness of breath with walking.  A CT scan revealed some scarring and atelectasis in the left upper lobe extending from the hilum to the pleural surface anteriorly.  Pulmonary function tests revealed FEV1/FVC of 65 percent.  It was noted that the DLCO of 45.1 percent after bronchodilation most accurately reflected his lung diagnosis.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his coccidioidomycosis manifested in minimal symptoms such as occasional minor hemoptysis, occasional productive cough, and occasional fever.  The evidence failed to show that the Veteran had chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  Neither examination noted the use of suppressive therapy such as antibiotics.  While both examinations noted that the Veteran had occasional fever and night sweats, there was no evidence that either was persistent.  The Veteran reported weight loss, but as was noted in the November 2009 VA examination, the Veteran had lost very little weight and there was no reason to believe that the minimal weight loss was caused by his lung disorder.  There was no mention of weight loss in the July 2014 VA examination.  There was no evidence of massive hemoptysis.  As such, the Veteran's overall symptomatology does not warrant a higher rating than the 30 percent that he is currently assigned.   The Board finds the Veteran's symptoms of his coccidioidomycosis do not warrant higher than the currently assigned 30 percent disability evaluation, for the entire appeal period.  38 C.F.R. 
§ 4.97, Diagnostic Code 6835.

The Board has also considered the Veteran's statements regarding the severity of his coccidioidomycosis.  The Veteran contends that his coccidioidomycosis is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or  symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected coccidioidomycosis.

The evidence does not show that symptomatology associated with the Veteran's coccidioidomycosis more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 30 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coccidioidomycosis disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Separately, a TDIU rating has previously been granted for at least part of the time on appeal.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of the assignment of a disability rating, in excess of 30 percent, for the Veteran's service-connected coccidioidomycosis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An increased rating, in excess of 30 percent, for pulmonary coccidioidomycosis is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


